Jim Fortune was convicted in the superior court of Muskogee county upon a charge that he did have possession of certain intoxicating liquor with the intent to sell the same and his punishment was fixed at confinement in the county jail for 60 days and a fine of $100. From the judgment rendered on the verdict, an appeal was taken by filing in this court on March 11, 1920, a petition in error with case-made. No brief has been filed. When the case was called for final submission, the Attorney General moved to affirm the judgment for failure to prosecute the appeal. For the reason stated the motion to affirm is sustained, and the judgment of the lower court is affirmed.